    Case: 4:19-cv-00927-MTS Doc. #: 84 Filed: 03/11/21 Page: 1 of 2 PageID #: 759




                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF MISSOURI
                                         EASTERN DIVISION

JAMIE LEONARD,                                               )
                                                             )
                Plaintiff,                                   )
                                                             )
          vs.                                                )            Case No. 4:19-cv-00927-MTS
                                                             )
ST. CHARLES COUNTY, et al.,                                  )
                                                             )
                Defendants.                                  )

                                       MEMORANDUM AND ORDER

           This case is before the Court on Plaintiff’s Motion to Enforce Requests for Admissions,

Doc. [61], stemming from Defendants’ objections to Plaintiff’s 938 requests.                             Defendants

answered a total of eighty-seven of them. Doc. [67] at 1–2. “[R]equests for admissions are

intended to eliminate issues that are not in dispute between the parties by establishing the

admission of facts about which there is no real dispute, thus narrowing the issues for trial.”

Margulis v. Euro-Pro Operating, LLC, No. 4:12-cv-2371-CAS, 2013 WL 5442702, at *3 (E.D.

Mo. Sept. 30, 2013); accord C.C. through Ginnever v. Suzuki Mfg. of Am. Corp., No. 4:16-cv-

01271-ERW, 2018 WL 837689, at *2 (E.D. Mo. Feb. 13, 2018).

           “On motion or on its own, the court must limit the frequency or extent of discovery

otherwise allowed . . . if it determines” that the “discovery sought is unreasonably cumulative or

duplicative, or can be obtained from some other source that is more convenient, less

burdensome, or less expensive.” Fed. R. Civ. P. 26 (b)(2)(C)(i). 1 The Court concludes that these

938 requests for admission greatly exceeded the number necessary to determine the facts in

dispute and narrow the issues for trial. For instance, as Plaintiff says, Defendants already had



1
    Rule 26(b)(2)(A) also explicitly allows the Court to “limit the number of requests [for admission] under Rule 36.”
 Case: 4:19-cv-00927-MTS Doc. #: 84 Filed: 03/11/21 Page: 2 of 2 PageID #: 760




admitted to some of these matters “under oath in their depositions in this case.” Doc. [62] at 4.

The issues already had been narrowed.

       Further, discovery closes this month and the parties must file any dispositive motions

next month. In his forthcoming Motion for Summary Judgment, of which his counsel spoke in a

recent status conference, Plaintiff must file a Statement of Uncontroverted Material Facts, which

“must set forth each relevant fact in a separately numbered paragraph stating how each fact is

established by the record, with appropriate supporting citation(s).” E.D. Mo. L.R. 4.01(E).

Plaintiff maintains “a clear citation to the evidence” supported “almost every” one of its

Requests, so its task there already is completed. Doc. [62] at 1. Defendants then will be required

to file a Response to Statement of Material Facts, which “must set forth each relevant fact as to

which the party contends a genuine issue exists” and “specific citation(s) to the record.” E.D.

Mo. L.R. 4.01(E). In other words, Defendants will be required to formally admit the facts

relevant to Plaintiff’s claims or identify evidence in the record that disputes the fact, thus

obviating the purpose of Requests for Admission at this point in the litigation.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s Motion to Enforce Requests for

Admissions, Doc. [61], is DENIED.

Dated this 11th day of March, 2021.



                                              MATTHEW T. SCHELP
                                              UNITED STATES DISTRICT JUDGE




                                               -2-
